     Case 2:19-cv-06951-JEM Document 18 Filed 04/24/20 Page 1 of 1 Page ID #:1091



 1
                                                                       JS-6
 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     DIANE JEAN ROJAS,                          )    Case No. CV 19-06951-JEM
12                                              )
                                Plaintiff,      )
13                                              )    JUDGMENT
                  v.                            )
14                                              )
     ANDREW M. SAUL,                            )
15   Commissioner of Social Security,           )
                                                )
16                              Defendant.      )
                                                )
17

18         In accordance with the Memorandum Opinion and Order Affirming Decision of the
19   Commissioner of Social Security filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
21   is AFFIRMED and this action is dismissed with prejudice.
22

23
     DATED: April 24, 2020                                 /s/ John E. McDermott
24                                                       JOHN E. MCDERMOTT
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
